

116 HR 5603 IH: Protection of Women and Girls in Sports Act of 2020
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5603IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mr. Steube (for himself, Mrs. Lesko, and Mr. Hagedorn) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide that for purposes of determining compliance with title IX of the Education Amendments of
			 1972 in athletics, sex shall be determined on the basis of sex assigned at
			 birth by a physician.
	
 1.Short titleThis Act may be cited as the Protection of Women and Girls in Sports Act of 2020. 2.Sex Discrimination in athleticsFor purposes of determining compliance with title IX of the Education Amendments of 1972 (20 U.S.C. 1681–1688) in athletics, sex shall be determined on the basis of sex assigned at birth by a physician.
		